Opinion on Petition to Rehear
Mr. Special Justice C. Howard Bozeman.
There has been filed on behalf of the Appellant an earnest Petition to Rehear, and we have carefully reexamined our Opinion and the record in this cause. The Petition makes the point that the Trial Court sustained the Demurrer on the ground that a suit for contribution is ex delicto and did not survive the death of Shirley W. Butler and abated upon his death, while this Court dismissed the Appeal on the ground that the Declaration does not allege any acts of negligence on which an action for contribution between joint tortfeasors can be maintained. It is argued by the Appellant that the Court erred: (1) in holding that the Declaration lacks sufficient allegations of acts of negligence of the Defendants justifying a judgment for contribution between joint tortfeas-ors ; and, (2) in dismissing the Declaration for the failure to allege acts of negligence on the part of the Defendants when this was not contained in the Demurrer filed by the Defendants.
*538The first ground on which the Petition to Rehear is based is without merit and it is fully and completely answered in the Original Opinion.
Consideration was given to the second ground on which the Petition to Rehear is based before the Opinion was written, and it was decided on the state of the record and on authority that the question whether the Declaration alleged facts making an actionable case for contribution between joint tortfeasors was before the Trial Court when the Petitioner filed a Motion for a new trial contending inter alia that ‘ ‘ The Trial Court erred in finding that in order for Plaintiffs to recover in the case, the Plaintiff would have to show that the Defendants or either of them were also guilty of negligence. ” It is worth mentioning that this construction of the Declaration seems to us to have been insisted upon by the Appellant when his entire argument before the Court is based on the liability of the Defendants for contribution on the principle of vicarious liability resulting from the relationship of the parties as joint Commissioners in contract, expressed or implied, or based on tort.
The Petitioner now earnestly insists that had the Appellees asserted that the Declaration lacked.sufficient allegations stating a cause of action against joint tortfeasors before the Trial Court, the Petitioner would have been permitted to amend; therefore, he respectfully insists that the cause be remanded to the Trial Court for that purpose so he can have a trial on the merits. We do not know from the record before us what acts of negligence by the Defendants can be alleged and proven as required in contribution between joint tortfeasors. We are of the opinion that if such facts exist we should not *539simply dismiss the case with the prejudice that would follow such an adjudication. Under the authorities including T.C.A. 27-329 and Gribs on’s Suits in Chancery, Sec. 1404, it is proper for this Court to remand a cause with leave to amend where justice requires it.
It results that the cause is remanded with leave to amend in compliance with the provisions of the Opinion. Our Original Opinion is so modified. The costs of the appeal will be taxed against the Appellant.
Dyeb, Chief Justice, Ckeson and McCanless, Justices, and Jenkins, Special Justice, concur.